Peb Cubiam.
Any legacy to Euth Colie was defeated by the sale by the testator of the farm on which he lived and his abandonment of it as his residence prior to his death, and his failure to establish any other residence, in which “household furniture and tangible property in, around and about or used in connection” therewith could exist. Any devise to Euth Colie was defeated by the sale by the testator of all of his land prior to his death.
The only valid legacy in the will being that of $300.00 in cash to Dan Colie, and there being no residuary clause in the will, his Honor was correct in adjudging that as to the remaining personal property of *410bis estate Albert Hill died intestate and tbat tbe residue after tbe payment of bis debts, tbe $300.00 in casb to Dan Oolie, and tbe costs of administration, should be distributed to tbe next of kin of Albert Hill according to tbe statutes of distribution.
Tbe judgment of tbe Superior Court is
Affirmed.